Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Doris Linell Gregory, who has been disciplined in the State of Missouri, is suspended from the practice of law in the State of Illinois for ninety (90) days and until she is reinstated to the practice of law in the State of Missouri. Respondent Doris Linell Gregory shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.